Citation Nr: 0211014	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his father and a friend


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in August 2000.  

The Board notes that the veteran testified at a Board Video 
Conference hearing in September 1999 before a member of the 
Board who has since retired.  In such a case a claimant would 
normally be afforded an opportunity to offer testimony before 
another member of the Board.  However, at the September 1999 
Board hearing the veteran expressly declined to offer 
testimony on the right knee disability issue.  Therefore, 
there is no prejudice to the veteran by another member of the 
Board proceeding with appellate review of this issue.


FINDINGS OF FACT

1.  The injury to the right knee or leg during the veteran's 
active duty service was acute in nature and resolved without 
leaving residual disability. 

2.  The veteran's current right knee disorder was not 
manifested during his active duty service or for many years 
thereafter, nor is his current right knee disorder otherwise 
related to his active duty service or to any injury suffered 
during such service. 


CONCLUSION OF LAW

Right knee disability, including arthritis, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may arthritis of the right knee be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, and multiple supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the May 2002 supplemental statement of the 
case set forth the pertinent provisions of VCAA.  
Additionally, in a September 2001 letter, the RO advised the 
veteran that he should send in all private treatment records 
and that if he was unable to obtain them, he should complete 
a release form so that the RO could obtain them.  The Board 
finds that the veteran has been informed not only of the 
types of evidence necessary to support his claim, but also of 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, service records, VA medical records, 
private medical records, and a VA examination report in 
September 2001.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran contends that he suffers from current right knee 
disability which is related to an injury during his military 
service.  The September 2001 VA examination includes an x-ray 
report listing an impression of early minimal degenerative 
joint disease of the right knee.  It appears, therefore, that 
he does in fact suffer from a current right knee disorder. 

A review of service medical records also supports the 
veteran's contention that he suffers an injury to the right 
knee.  Specifically, one medical record dated August 22, 
1970, refers to an injury to the knee, although which knee 
was not specified.  Another clinical record dated that same 
date lists an impression of superficial laceration of the 
right leg.  

The record therefore includes persuasive evidence of not only 
the claimed inservice injury, but also current right knee 
disability.  Nevertheless, after reviewing the evidence in 
its entirely, the Board is compelled to conclude that the 
inservice right knee injury was acute in nature and that the 
current right knee arthritis is not related to that injury.  

The Board believes it significant that service medical 
records dated subsequent to August 1970 do not document any 
right knee complaints or abnormal findings.  In fact, at the 
time of separation examination in February 1972, the 
veteran's lower extremities were clinically evalutated as 
normal.  This indicates that trained medical personnel found 
no clinical evidence of any right knee disorder at that time.  
It therefore appears that the injury to the right knee in 
August 1970 had resolved by the time of discharge 
examination.  In other words, the August 1970 injury was 
acute in nature and did not result in chronic right knee 
disability.  

This conclusion is further supported by post-service 
evidence.  The veteran filed a claim for VA benefits based on 
various disorders in April 1972, but he did not refer to any 
knee problem.  To the Board's view this suggests that he did 
not believe he was suffering from any right knee disorder at 
that time since it would be reasonable to believe that he 
would have filed a claim for such disorder at the same time 
he filed for other unrelated disorders.  The veteran filed 
another claim for VA benefits in January 1990, but again he 
failed to reference any right knee disorder.  Further, a VA 
examination in February 1990 for unrelated disorders did not 
include any reference to right knee complaints or findings.  
In light of this post-service evidence, the credibility of 
veteran's current contention that he suffered right knee 
symptoms from the time of the inservice injury to the present 
time is greatly diminished.  

The Board acknowledges a private medical statement from 
Donald C. Barney, M.D., dated August 1998 to the effect that 
he had been treating the veteran for right knee pain 
secondary to an injury suffered in the service in August 
1970.  However, this opinion is completely unsupported by 
reference to the length of such treatment, any review of the 
veteran's medical history or any detailed clinical findings.  

On the other hand, the record includes the report of a 
September 2001 VA examination which shows that the VA 
examiner reviewed the claims file as well as examined the 
veteran.  The examiner also specifically noted the August 
1970 inservice injury which the veteran described as a piece 
of wood penetrating the right knee.  The examiner also 
reported clinical findings as well as x-ray findings.  
However, the examiner concluded that that the injury to the 
right knee was not as likely related to his current right 
knee disability.  

The Board finds that the opinion of the September 2001 VA 
examiner is entitled to considerably more weight than the 
short, one-paragraph August 1998 letter from Dr. Barney.  The 
VA examination opinion was clearly based on a review of the 
veteran's claims file whereas Dr. Barney's opinion was not.  
Moreover, there is not only a lack of evidence to support the 
veteran's contention that he suffered pertinent right knee 
symptoms from the time of the August 1970 injury on, but the 
preponderance of the evidence actually weighs against such a 
finding.  Again, subsequent service medical records do not 
document any ongoing right knee problems, and his lower 
extremities were clinically evaluated as normal on discharge 
examination in February 1972.  In fact, the veteran did not 
report any right knee problems for many years after his 
discharge from service although he did not hesitate to file 
claims for VA benefits based on unrelated disorders.  

In sum, the Board finds that the inservice right knee injury 
was acute in nature and that the veteran's current right knee 
disorder is not related to the inservice injury. In reaching 
this determination, the Board is unable to find such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

